441 F.2d 270
Arthur MURRAY et al., Petitioners-Appellants,v.PLEASANTVILLE APARTMENTS, INC., Respondent-Appellee.
No. 31024 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 27, 1971.

Appeal from the United States District Court for the Southern District of Texas, Carl O. Bue, Jr., Judge.
Clarke Gable Ward, Houston, Tex., for petitioners-appellants.
Marc Flatow, Houston, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966